UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-8049


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

MARLIN RAINEY,

                 Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:95-cr-00387-TSE-3)


Submitted:   February 25, 2010             Decided:   March 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marlin Rainey, Appellant Pro Se. Irvin McCreary Allen, OFFICE
OF THE UNITED STATES ATTORNEY; Robert Eric Friedman, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marlin    Rainey      appeals     the   district   court’s     order

denying his “Request for Nunc Pro Tunc and Amended Judgment.”

We   have   reviewed    the     record   and    find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Rainey, No. 1:95-cr-00387-TSE-3 (E.D.

Va. filed Oct. 21, 2009; entered Oct. 22, 2009).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in   the   materials     before   the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2